Exhibit 10.28




FEDERAL DEPOSIT INSURANCE CORPORATION


WASHINGTON, D.C.


HAWAII DIVISION OF FINANCIAL INSTITUTIONS


HONOLULU, HAWAII


_________________________________________________
 
                                                                                                                 
)
 
                                                                                                                 
)
 
In the Matter
of                                                                                     
)
 
                                                                                                               
  )
CONSENT ORDER
CENTRAL PACIFIC
BANK                                                                 )
 
HONOLULU,
HAWAII                                                                         )
FDIC-09-715b
                                                                                                               
  )
 
(INSURED STATE NONMEMBER BANK)                                      )
 
                                                                                                               
  )
 
_________________________________________________)
 

 
The Federal Deposit Insurance Corporation ("FDIC"), under 12 U.S.C. § 1813(q),
is the appropriate Federal banking agency and the Hawaii Division of Financial
Institutions ("HDFI") is the appropriate state banking agency for Central
Pacific Bank, Honolulu, Hawaii ("Bank").
The Bank, by and through its duly elected and acting Board of Directors
("Board"), has executed a "Stipulation to the Issuance of a Consent Order"
("Stipulation"), dated December 4, 2009, that is accepted by the FDIC and the
HDFI.  With the Stipulation, the Bank has consented, without admitting or
denying any charges of unsafe or unsound banking practices relating to
management, capital, asset quality, loans, liquidity, and brokered deposits, to
the issuance of this Consent Order ("Order") by the FDIC and the HDFI.
Having determined that the requirements for issuance of an order under 12 U.S.C.
§ 1818(b) and Hawaii Revised Statutes § 412:2-303 have been satisfied, the FDIC
and the HDFI hereby orders that:
MANAGEMENT
1.           The Bank shall have and retain qualified management.
(a)           Each member of management shall have qualifications and experience
commensurate with his or her duties and responsibilities at the
Bank.  Management shall include the following: (i) a chief executive officer
with proven ability in managing a bank of comparable size and risk profile; (ii)
a chief financial officer with proven ability in all aspects of financial
management; and (iii) a chief credit officer with significant lending,
collection, and loan supervision experience and experience in upgrading a low
quality loan portfolio.  Each member of management shall be provided appropriate
written authority from the Board to implement the provisions of this Order.
(b)           The qualifications of management shall be assessed on its ability
to:
(i)        comply with the requirements of this Order;
(ii)       operate the Bank in a safe and sound manner;
(iii)      comply with applicable laws and regulations; and
(iv)      restore all aspects of the Bank to a safe and sound condition,
including asset quality, capital adequacy, earnings, management effectiveness,
liquidity, and sensitivity to market risk.
(c)           During the life of this Order, the Bank shall notify the Regional
Director of the FDIC's San Francisco Regional Office ("Regional Director") and
the Commissioner of the Hawaii Division of Financial Institutions
("Commissioner") in writing when it proposes to add or replace any individual on
the Board, or employ any individual to serve as a senior executive officer, or
change the responsibilities of any existing senior executive officer to include
the responsibilities of another senior executive officer position.  The term
"senior executive officer" shall have the same meaning ascribed to it in Par 303
of the FDIC's Rules and Regulations, 12 C.F.R. § 303.101.  The notification
shall include a completed Interagency Biographical and Financial Report and
Interagency Change in Director or Senior Executive Officer and must be received
at least 30 days before the addition, employment or change of responsibilities
is intended to become effective.  The Regional Director and the Commissioner
shall have the power under the authority of this Order to disapprove the
addition, employment or change of responsibilities of any proposed officer or
director.
(d)           The requirement to submit information and the prior disapproval
provisions of this paragraph are based upon the authority of 12 U.S.C. § 1818(b)
and do not require the Regional Director and the Commissioner to complete their
review and act on any such information or authority within 30 days, or any other
timeframe.  The Bank shall not add, employ or change the responsibilities of any
proposed director or senior executive officer until such time as the Regional
Director and the Commissioner have completed their review.
MANAGEMENT STUDY
    2.           Within 60 days from the effective date of this Order, the Board
shall obtain an independent study of the management and personnel structure of
the Bank to determine whether additional personnel are needed for the safe and
profitable operation of the Bank.  Such a study shall include, at a minimum, a
review of the duties, responsibilities, qualifications, and remuneration of the
Bank's senior officers.  The Board shall adopt a plan to implement the
recommendations of the study.  The plan policy and its implementation shall be
satisfactory to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.
BOARD PARTICIPATION
3.           Immediately from the effective date of this Order, the Board shall
increase its participation in the affairs of the Bank, assuming full
responsibility for the approval of sound policies and objectives and for the
supervision of all of the Bank's activities, consistent with the role and
expertise commonly expected for directors of banks of comparable size.  This
participation shall include meetings to be held no less frequently than monthly
at which, at a minimum, the following areas shall be reviewed and approved:
reports of income and expenses; new, overdue, renewal, insider, charged-off,
recovered, and problem loans; investment activity; liquidity and funds
managements activities; operating policies; and individual committee
actions.  The Board minutes shall document these reviews and approvals,
including the names of any dissenting directors.
CAPITAL
4.           (a)           By March 31, 2010, the Bank shall increase and
thereafter maintain its Tier 1 capital in such an amount to ensure that the
Bank's leverage capital ratio equals or exceeds 10 percent.
              (b)           By March 31, 2010, the Bank shall increase and
thereafter maintain its total risk-based capital ratio in such an amount as to
equal or exceed 12 percent.
      (c)           Within 60 days from the effective date of this Order, the
Bank shall develop and adopt a plan to meet and maintain the capital
requirements of this Order and to comply with the FDIC's Statement of Policy on
Risk-Based Capital contained in Appendix A to Par 325 of the FDIC's Rules and
Regulations, 12 C.F.R. Part 325, Appendix A.  The plan must include a
contingency plan in the event that the bank has (i) failed to maintain the
minimum capital ratios required by subparagraph 4(a); (ii) failed to submit an
acceptable capital plan as required by this subparagraph; or (iii) has failed to
implement or adhere to a capital plan to which the Regional Director and the
Commissioner have taken no written objection pursuant to this subparagraph. The
contingent plan shall include a plan to sell or merge the Bank.  The Bank shall
implement the contingency plan upon written notice from the Regional Director
and the Commissioner.  Such plan and its implementation shall be in a form and
manner acceptable to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.
      (d)           The level of capital to be maintained during the life of
this Order shall be in addition to a fully funded allowance for loan and lease
losses, the adequacy of which shall be satisfactory to the Regional Director and
the Commissioner as determined at subsequent examinations and/or
visitations.   Any increase in Tier 1 capital necessary to meet the requirements
of this paragraph may not be accomplished through a deduction from the Bank's
allowance for loan and lease losses.
(e)           If all or part of the increase in capital required by this Order
is accomplished by the sale of new securities, the Board shall adopt and
implement a plan for the sale of such additional securities, including the
voting of any shares owned or proxies held or controlled by them in favor of the
plan.  Should the implementation of the plan involve a public distribution of
the Bank's securities (including a distribution limited only to the Bank's
existing shareholders), the Bank shall prepare offering materials fully
describing the securities being offered, including an accurate description of
the financial condition of the Bank and the circumstances giving rise to the
offering, and any other material disclosures necessary to comply with the
Federal securities laws.  Prior to the implementation of the plan and, in any
event, not less than 20 days prior to the dissemination of such materials, the
plan and any materials used in the sale of the securities shall be submitted to
the FDIC, Registration, Disclosure and Securities Unit, 550 17th St. N.W.,
Washington, D.C. 20429, for review.   Any changes requested by the FDIC shall be
made prior to dissemination.  If the increase in capital is provided by the sale
of noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Regional
Director and the Commissioner for prior approval.
(f)           In complying with the provisions of this paragraph, the Bank shall
provide to any subscriber and/or purchaser of the Bank's securities, a written
notice of any planned or existing development or other changes which are
materially different from the information reflected in any offering materials
used in connection with the sale of the Bank securities.  The written notice
required by this paragraph shall be furnished within 10 days from the date such
material development or change was planned or occurred, whichever is earlier,
and shall be furnished to every subscriber and/or purchaser of the Bank's
securities who received or was tendered the information contained in the Bank's
original offering materials.
(g)           For the purposes of this Order, the terms "leverage capital
ratio", "Tier 1 capital" and "total risk-based capital ratio" shall have, the
meanings ascribed to them in Part 325 of the FDIC's Rules and Regulations, 12
C.F.R. §§ 325.2(m), 325.2(v), 325.2(y), and Appendix A.
DIVIDENDS
5.           The Bank shall not pay cash dividends or make any other payments to
its shareholders without the prior written consent of the Regional Director and
the Commissioner.
REDUCTION OF CLASSIFIED ASSETS
6.           (a)           Immediately from the effective date of this Order,
the Bank shall eliminate from its books, by charge-off or collection, all assets
classified "Loss" and one-half of the assets classified "Doubtful" in the Joint
FDIC and HDFI Report of Examination dated August 4, 2009 ("ROE") that have not
been previously collected or charged off.  Elimination of these assets through
proceeds of other loans made by the Bank is not considered collection for the
purpose of this paragraph.
              (b)           Within 120 days from the effective date of this
Order, the Bank shall have reduced the assets classified "Doubtful" and
"Substandard" in the ROE, that have not previously been charged off or collected
to not more than 75 percent of the Bank's Tier 1 capital and Allowance for Loan
and Lease Losses ("ALLL").
      (c)           The requirements of this paragraph are not to be construed
as standards for future operations and, in addition to the foregoing, the Bank
shall eventually reduce the total of all adversely classified assets.  Reduction
of these assets through proceeds of other loans made by the Bank is not
considered collection for the purpose of this paragraph. As used in this
paragraph the word "reduce" means:
        (i)        to collect;
(ii)       to charge-off; or
(iii)      to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the FDIC and the
HDFI.
ALLOWANCE FOR LOAN AND LEASE LOSSES
7.           (a)           Immediately from the effective date of this Order,
the Bank shall maintain an adequate ALLL.
      (b)           Within 30 days from the effective date of this Order, the
Bank shall develop or revise, adopt and implement a comprehensive policy for
determining the adequacy of the ALLL.  For the purpose of this determination,
the adequacy of the reserve shall be determined after the charge-off of all
loans or other items classified "Loss."  The policy shall provide for a review
of the allowance at least once each calendar quarter.  Said review shall be
completed in order that the findings of the Board with respect to the ALLL are
properly reported in the quarterly Reports of Condition and Income.  The review
shall focus on the results of the Bank's internal loan review, loan loss
experience, trends of delinquent and non-accrual loans, an estimate of potential
1oss exposure of significant credits, concentrations of credit, and present and
prospective economic conditions.  A deficiency in the allowance shall be
remedied in the calendar quarter it is discovered, prior to submitting the
Report of Condition, by a charge to current operating earnings.  The minutes of
the Board meeting at which such review is undertaken shall indicate the results
of the review.  Upon completion of the review, the Bank shall increase and
maintain its ALLL consistent with the ALLL policy established.  Such policy and
its implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
NO ADDITIONAL CREDIT WITHOUT BOARD APPROVAL
8.           (a)           Beginning with the effective date of this Order, the
Bank shall not extend, directly or indirectly, any additional credit to, or for
the benefit of, any borrower who has a loan or other extension of credit from
the Bank that has been charged off or classified, in whole or in part, "Loss"
and is uncollected.  This paragraph shall not prohibit the Bank from renewing or
extending the maturity of any credit in accordance with the Financial Accounting
Standards Board Statement Number 15 ("FASB 15").
   (b)           Beginning with the effective date of this Order, the Bank shall
not extend, directly or indirectly, any additional credit to, or for the benefit
of, any borrower who has a loan or other extension of credit from the Bank that
has been classified, in whole or part, "Doubtful" or Substandard" without the
prior approval of a majority of the Board or loan committee of the Bank.  The
Board and loan committee shall not approve any extension of credit or additional
credit to such borrowers without first collecting in cash all past due interest.
CONCENTRATION OF CREDIT
9.           Within 60 days from the effective date of this Order, the Bank
shall develop or revise, adopt, and implement a written plan, approved by its
Board and acceptable to the Regional Director and the Commissioner for
systematically reducing the amount of loans or other extensions of credit
advanced, directly or indirectly, to or for the benefit of, any borrowers in the
"Commercial Real Estate Loan" Concentration, with particular emphasis on those
borrowers in the construction and development loan area.  Such plan shall be in
conformance with Appendix A of Part 365 of the FDIC's Rules and Regulations, 12
C.F.R. Part 365, Appendix A; and Financial Institution Letter (FIL)-l04-2006,
Commercial Real Estate Lending Joint Guidance, dated December 12, 2006.
LENDING AND COLLECTION POLICIES
10.       (a)           Within 60 days from the effective date of this Order,
the Bank shall develop or revise, adopt, and implement written lending and
collection policies to provide effective guidance and control over the Bank's
lending function.  Such policies and their implementation shall be satisfactory
to the Regional Director and the Commissioner as determined at subsequent
examinations and/or visitations.
(b)           The initial revisions to the Bank's loan policy and practices
required by this paragraph shall, at a minimum, include the following:  
(i)       provisions, consistent with the FDIC's instructions for the
preparation of Reports of Condition and Income, under which the accrual of
interest income is discontinued and previously accrued interest is reversed on
delinquent loans;
(ii)       provisions which only allow for the capitalization of interest or
loan related expenses where it is clearly supported and documented in writing in
the loan file and Bank records as to why such treatment is in the best interests
of the Bank.  All such loans which allow for the capitalization of interest or
loan related expenses shall be reviewed by the Bank's Loan Committee;
(iii)      provisions which require complete loan documentation, realistic
repayment terms, and current credit information adequate to support the
outstanding indebtedness of the borrower.  Such documentation shall include
current financial information, profit and loss statements or copies of tax
returns and cash flow projections;
(iv)     provisions which incorporate limitations on the amount that can be
loaned in relation to established collateral values;
(v)       provisions which specify the circumstances and conditions under which
real estate appraisals must be conducted by an independent third party;
(vi)      provisions which establish standards for unsecured credit;
(vii)     provisions which establish officer lending limits;
(viii)    provisions that require extensions of credit to any of the Bank's
executive officers, directors, or principal shareholders, or to any related
interest of such persons, to be approved in advance by a majority of the entire
Board in accordance with section 215.4(b) of Regulation O of the Board of
Governors of the Federal Reserve System, 12 C.F.R. § 215.4(b);
(ix)      provisions which prohibit concentrations of credit in excess of 25
percent of the Bank's total equity capital and reserves to any borrower and that
borrower's related interests;
(x)       provisions which require the preparation of a loan "watch list" which
shall include relevant information on all lending relationships in excess of $1
million which are classified "Substandard" and "Doubtful" in the ROE, or by the
FDIC or HDFI in subsequent Reports of Examination and all other lending
relationships in excess of $1 million, which warrant individual review and
consideration by the Board as determined by the loan committee or active
management.  The loan "watch list" shall be presented to the Board for review at
least monthly with such review noted in the minutes;
(xi)      provisions which require an accurate internal grading system;
(xii)     provisions which require independent loan review; and
(c)           The Board shall adopt procedures whereby officer compliance with
the revised loan policy is monitored and responsibility for exceptions thereto
assigned.  The procedures adopted shall be reflected in minutes of a Board
meeting at which all members are present and the vote of each is noted.
LIQUIDITY AND FUNDS MANAGEMENT
11.           Within 60 days from the effective date of this Order, the Bank
shall develop or revise, adopt, and implement a written liquidity and funds
management policy that adequately addresses liquidity needs and appropriately
reduces the reliance on non-core funding sources.   Such policy and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
PERFORMANCE & PROFITABILITY
12.           (a)           Within 60 days from the effective date of this
Order, the Bank shall develop or revise, adopt, and implement a written plan
addressing retention of profits, reducing overhead expenses, and setting forth a
comprehensive budget covering the period of January 1, 2010 to December 31,
2012. The plan required by this Paragraph shall contain formal goals, strategies
and benchmarks which are consistent with sound banking practices to improve the
Bank's net interest margin, increase interest income, reduce discretionary
expenses, and improve and sustain earnings of the Bank.  It shall also contain a
thorough description of the operating assumptions that form the basis for, and
adequately support, each major component of the plan.  Such plan and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
(b)           Following the end of each calendar quarter, the Board shall
evaluate the Bank's actual performance in relation to the plan and shall record
the results of the evaluation, and any actions taken by the Bank, in the minutes
of the Board meeting at which such evaluation is undertaken.
STRATEGIC PLAN
13.           Within 60 days from the effective date of this Order, the Bank
shall develop or revise, adopt, and implement a written three-year strategic
plan.  Such plan shall be submitted to the Regional Director and the
Commissioner and shall include specific goals for the dollar volume of total
loans, total investment securities, and total deposits as of year-end 2010,
2011, and 2012. For each time frame, the plan will also specify:
(a)           the anticipated average maturity and average yield on loans and
securities;
(b)           the average maturity and average cost of deposits;
(c)           the level of earning assets as a percentage of total assets; and
(d)           the ratio of net interest income to average earning assets.
Such plan and its implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.
BROKERED DEPOSITS
 
14.           (a)           During the life of this Order, the Bank shall comply
with the provisions of Part 337.6 of the FDIC's Rules and Regulations, 12 C.F.R.
§ 337.6.
(b)           Within 60 days from the effective date of this Order the Bank
shall submit to the Regional Director and the Commissioner a written plan for
eliminating its reliance on brokered deposits.  The plan shall contain details
as to the current composition of brokered deposits by maturity and explain the
means by which such deposits will be reduced.  For purposes of this Order,
brokered deposits are defined as described in Part 337.6(a)(2) of the FDIC's
Rules and Regulations, 12 C.F.R. § 337.6(a)(2).  Such plan and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
CORRCTION OF VIOLATIONS OF LAW
15.           Within 30 days from the effective date of this Order, the Bank
shall eliminate and/or correct all violations of law, as more fully set forth in
the ROE.  In addition, the Bank shall take all necessary steps to ensure future
compliance with all applicable laws and regulations.
INFORMATION TECHNOLOGY
16.           Within 60 days from the effective date of this Order, the Bank
shall develop or revise, adopt, and implement a written plan that shall at a
minimum address the following Information Technology (IT) areas, as set forth in
the ROE:
(i)        develop a comprehensive IT policy and general control procedures to
prevent employees from providing customer information from databases containing
electronic customer information and transmission for applications which transmit
customer information to unauthorized individuals who may seek to obtain
information through fraudulent means;
(ii)       monitor employees with direct access to sensitive databases outside
of the mainframe environment;
(iii)      monitor system activity for business unit applications;
(iv)      perform social engineering testing to validate the effectiveness of
employee security awareness training;
(v)       identify specific internal controls already in place to mitigate
identified risks;
(vi)      perform wire transfers audits at least annually;
(vii)     provide formal training for information security staff; and
(viii)    resolve all recommendations from the external audit of Information
Security Department and the Digital Resources Group Risk Assessment Report.
Such plan and its implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.
TRUST ACTIVITIES
17.           Within 60 days from the effective date of this Order, the Bank
shall revise, adopt, and implement a written trust plan that shall at a minimum
address the following:
(i)        comply with FDIC's Statement of Principles of Trust Department
Management;
(ii)       provide comprehensive training to trust officers and personnel; and
(iii)      establish comprehensive written policies and procedures for governing
the Pacific Financial Management accounts.
Such plan and its implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.
PROGRESS REPORT
18.           Within 30 days of the end of the first quarter following the
effective date of this Order, and within 30 days of the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Regional
Director and the Commissioner detailing the form and manner of any actions taken
to secure compliance with this Order and the results thereof.  Such reports
shall include a copy of the Bank's Reports of Condition and Income.  Such
reports may be discontinued when the corrections required by this Order have
been accomplished and the Regional Director and the Commissioner have released
the Bank in writing from making further reports.  Such plan and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
SHARHOLDER DISCLOSURE
19.           Following the effective date of this Order, the Bank shall provide
a copy of the Order or otherwise furnish a description of the Order to its
shareholder(s) in conjunction with:
(a)           the Bank's next shareholder communication; and
(b)           the notice or proxy statement preceding the Bank's next
shareholder meeting.
The description shall fully describe the Order in all material respects.  The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Protection, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Washington, D.C.
20429, at least 20 days prior to dissemination to shareholders.  Any changes
requested to be made by the FDIC shall be made prior to dissemination of the
description, communication, notice, or statement.
The provisions of this Order shall not bar, estop, or otherwise prevent the
FDIC, the HDFI, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank's current or former
institution-affiliated parties.
This Order will become effective upon its issuance by the FDIC and the HDFI.
The provisions of this Order shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this Order shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the FDIC and the HDFI.
Pursuant to delegated authority
Dated at San Francisco, California, this 8th day of December, 2009.
 

/s/ David Promani  /s/ Dominic B. Griffin III  Acting Deputy Regional Director  
Dominic B. Griffin III  for    Commissioner  J. George Doerr    Hawaii Division
of Financial Institutions  Deputy Regional Director     Risk Management   
Division of Supervision and Consumer Protection    San Francisco Region   
Federal Deposit Insurance Corporation
 

 